Mr. Justice Baker delivered the opinion of the court: This was an action in debt, brought by A. L. Flaningham, against C. Eugene Hogue, in the circuit court of Cook county, to recover a balance claimed to be due on a judgment rendered July 22, 1885, in the same court, for $901.69, in favor of the former and against the latter. By agreement of the parties the cause was tried before the court without a jury, and the court rendered judgement in favor of the defendant. The Appellate Court affirmed that judgment, and the cause is brought here by writ of error. By the judgments below the facts in the case have been settled adversely to the plaintiff in error. No written propositions to be held as law by the trial court in the decision of the case'-were submitted to the court and no questions of law were otherwise raised, consequently there is no question presented by the record for our determination. Bank of Michigan City v. Haskell, 124 Ill. 587; Myers v. Union Nat. Bank, 128 id. 478; Consolidated Coal Co. v. Peers, 150 id. 344. The judgment of the Appellate Court will therefore be affirmed. „Judgment affirmed.